 Case 2:20-bk-21041-WB            Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08                      Desc
                                  Main Document    Page 1 of 89

 1   GARRICK A. HOLLANDER – State Bar No. 166316
     ghollander@wghlawyers.com
 2   WINTHROP GOLUBOW HOLLANDER, LLP
 3   1301 Dove Street, Suite 500
     Newport Beach, CA 92660
 4   Telephone: (949) 720-4100
     Facsimile: (949) 720-4111
 5
     [Proposed] General Insolvency Counsel for
 6   Vitality Health Plan of California, Inc.,
     Debtor and Debtor-in-Possession
 7

 8
                                   UNITED STATES BANKRUPTCY COURT
 9
                                    CENTRAL DISTRICT OF CALIFORNIA
10
                                            LOS ANGELES DIVISION
11

12
      In re:                                            Case No. 2:20-bk-21041-WB
13    VITALITY HEALTH PLAN OF                           Chapter 11 Proceeding
      CALIFORNIA, INC., a California                    DEBTOR’S MOTION FOR ORDER
14    corporation                                       AUTHORIZING DEBTOR TO ENTER INTO
15                     Debtor and                       AMENDMENT TO MEDICAL SERVICES
                       Debtor-in-Possession             AGREEMENT FOR MEDICARE SERVICES
16                                                      BETWEEN DEBTOR AND ALLCARE;
                                                        MEMORANDUM OF POINTS AND
17                                                      AUTHORITIES; AND DECLARATION OF
                                                        BRIAN BARRY IN SUPPORT THEREOF
18

19             TO THE HONORABLE JULIA W. BRAND, UNITED STATES BANKRUPTCY
20   JUDGE, AND TO CREDITORS:
21             Vitality Health Plan of California, Inc., a California corporation and the debtor and debtor-in-
22   possession in the above-captioned Chapter 11 proceeding (the “Debtor”), hereby submits this Motion

23   for Order Authorizing Debtor to Enter into Amendment to Medical Services Agreement for Medicare

24   Services between Debtor and AllCare (“Motion”). By this Motion, the Debtor seeks an order

25   authorizing the Debtor to extend the term of the Medical Services Agreement for Medicare Services

26   between Vitality Health Plan of California and Independent Physician Associates Medical Group

27   Incorporated d/b/a AllCare (the “Agreement”), which expires on January 15, 2021.

28


                                                                  MAINDOCS-#248947-v3-Vitality_Motion_Enter_into_Agreement
 Case 2:20-bk-21041-WB         Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08               Desc
                               Main Document    Page 2 of 89

 1          The Motion is made on the basis of the Declaration of Brian Barry (“Barry Declaration”)
 2   appended hereto, all pleadings, papers and records on file with the Court, and such other evidence, oral
 3   or documentary, as may be presented to the Court prior to or at the time of any hearing on the Motion,
 4   should a hearing be required.
 5          WHEREFORE, the Debtor respectfully requests that the Court enter an order:
 6          1. Authorizing the Debtor to enter into amendment extending the term of the Agreement
 7              through March 31, 2021 pursuant to an order in substantially the same form as attached
 8              hereto as Exhibit 1; and
 9          2. Granting such further relief as the Court deems appropriate.
10   DATED: January 15, 2020                      WINTHROP GOLUBOW HOLLANDER, LLP
11
                                                  By:/s/ Garrick A. Hollander
12                                                       Garrick A. Hollander, Esq.
                                                  [Proposed] General Insolvency Counsel for Vitality
13
                                                  Health Plan of California, Inc., Debtor and Debtor-in-
14                                                Possession

15
16
17
18
19
20
21
22
23
24
25
26
27
28

29

                                                       -2-
                                                                                                        248947
 Case 2:20-bk-21041-WB           Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08              Desc
                                 Main Document    Page 3 of 89

 1                          MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                        I.
 3                                               INTRODUCTION
 4          Independent Physician Associates Medical Group Incorporated d/b/a AllCare (“AllCare”)
 5   provides critical medical care to substantially all of the Debtor’s plan members. In order to ensure
 6   ongoing medical care to its members, and thus preserve the Debtor’s business, the Debtor needs to
 7   enter into an amendment to the Agreement extending the term of the Agreement through March 31,
 8   2021. While the Debtor believes that entering into this transaction is within the ordinary course of
 9   business, and thus not necessary for Court approval, given the importance of this agreement, coupled
10   with the fact that AllCare has required that the Debtor obtain Court approval, the Debtor seeks Court
11   authority to enter into the amendment to the Agreement (the “Amendment”). The Debtor believes that
12   approval of the foregoing is in the best interests of the estate.
13                                                        II.
14                                               BACKGROUND
15          A.      The Debtor’s Business
16          The Debtor owns and manages a full-service private Medicare Advantage HMO plan for the
17   benefit of thousands of its Medicare-eligible members. The Debtor employs approximately 33
18   employees and contractors in its Cerritos headquarters located in Cerritos, California. The Debtor
19   currently services Medicare-eligible members primarily in Santa Clara County and San Joaquin
20   County, California.
21          The Debtor enrolls Medicare-eligible members in its HMO plan, which provides its members
22   with access to prescription medications, medical care and more. The Debtor contracts with
23   physicians, hospitals, and other medical providers to provide medical care to the Debtor’s members.
24   The Center for Medicare and Medicaid Services (“CMS”), on behalf of the Federal Government, and
25   the State of California, each pay the Debtor a monthly fee (commonly known as capitation payments)
26   to cover the medical services contracted and paid for by the Debtor.
27          B.      The Agreement with AllCare and Need to Amend the Term Thereof
28          On October 1, 2020, the Debtor and AllCare entered into the Agreement, which enables the
29   Debtor to provide its members access to medical care. A copy of the Agreement is attached to the

                                                          -3-
                                                                                                        248947
 Case 2:20-bk-21041-WB            Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08             Desc
                                  Main Document    Page 4 of 89

 1   Barry Declaration as Exhibit 2. Pursuant to the Agreement, AllCare controls exclusively the
 2   downstream contracts with many network medical care providers in the San Joaquin county, which
 3   represents the majority of the Debtor’s plan membership.
 4           The Agreement was going to expire on December 31, 2020. Based on the good relationship
 5   between AllCare and the Debtor, Allcare has agreed to extend the term of the Agreement to March 31,
 6   2021, but has requested that the Debtor obtain formal Court approval to enter into the Amendment
 7   memorializing such extension. A copy of the Amendment is attached as Exhibit 3. In the meantime,
 8   as a courtesy to the Debtor and its plan members, AllCare has extended the term through January 15,
 9   2021 to allow the parties time to negotiate and finalize the Amendment and obtain Court approval of
10   same, and has agreed to continue to honor and comply with the terms of the Agreement pending Court
11   approval, so long as it is obtained on shortened time.
12           In addition to extending the term of the Agreement through March 31, 2020, the following is a
13   summary of the other material terms of the Amendment:
14                    Rights and Remedies. Allcare may enforce any of its rights and remedies under the
15                     Agreement without the need to obtain relief from the automatic stay.
16                    Assumption and Assignment. Neither the Agreement nor the Amendment may be
17                     assumed and assigned, unless other consented to by Allcare.
18                    Replenishment of Deposit. The Debtor must replenish the Advance in the amount of
19                     $69,407, which is already required under the Agreement and for which the Debtor gets
20                     credit on its payments owing to AllCare.
21           The Agreement and Amendment with AllCare are absolutely critical to the Debtor’s ability to
22   perform under its obligations to CMS and its members. Without the enforceability of this Agreement,
23   the Debtor will not be able to continue its business operations. Moreover, the terms of the Agreement
24   and Amendment conform to the requirements of CMS and are standard for the industry, and thus are
25   fair and reasonable. In order to continue the Debtor’s business and continue to enable medical
26   providers to provide seamless ongoing medical care to the Debtor’s plan members, it is necessary to
27   obtain authority to enter into the Amendment to extend the term of the Agreement. Accordingly, the
28   Debtor believes that obtaining Court approval to enter into the Amendment is in the best interests of
29   the estate.

                                                         -4-
                                                                                                        248947
 Case 2:20-bk-21041-WB                 Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08            Desc
                                       Main Document    Page 5 of 89

 1                                                                 III
 2               THE COURT SHOULD AUTHORIZE THE DEBTOR TO ENTER INTO THE
 3                                                         AMENDMENT
 4              A.       Section 363(c)(1) Authorizes the Debtor to Enter into Transactions in the
 5                       Ordinary Course of Business
 6              Section 363(c)(1) of the Bankruptcy Code provides that a debtor, without notice or court
 7   approval, may enter into transactions within the “ordinary course” of the debtor’s business.
 8   Consequently, operations in the ordinary course of a debtor’s business do not require bankruptcy
 9   court approval.
10              Although the Bankruptcy Code does not define the term “ordinary course of business,” the
11   Ninth Circuit Court of Appeals has determined that a transaction that meets both a “horizontal
12   dimension” test and a “vertical dimension” test of “ordinariness” is a transaction within a debtor’s
13   “ordinary course of business.” In re Dant & Russell, 853 F.2d 700, 703-06 (9th Cir. 1988).
14                       1.       The “Horizontal Dimension” Test
15              The “horizontal dimension” test applies an industry-wide perspective to a transaction and
16   involves a comparison of the debtor’s business to other like businesses, and a determination of
17   whether the transaction is of a type that other similar businesses would engage in as “ordinary
18   business.” Dant & Russell, 853 F.2d at 704. As Collier on Bankruptcy explains:
19
                [t]he horizontal dimension test looks to similarly situated businesses and
20              determines whether the transaction at issue is one that would normally be
                entered into by similar businesses. In effect, this test is aimed at determining
21              whether the transaction is abnormal or unusual, in which case it is probably not
                in the ordinary course of business, or whether it is a reasonably common type of
22              transaction. Significantly, a transaction may be considered reasonably common
                even if it does not occur frequently, provided that it is an ordinary type of
23              transaction within the business and the industry.1
24              Under the “horizontal dimension” test, therefore, a transaction is in the “ordinary course” of a
25   debtor’s business if it is a reasonably common type of transaction within the debtor’s business and the
26   debtor’s industry.
27   ///
28

29
     1
         Collier on Bankruptcy, ¶ 363.03[1][a] (15th ed. rev. 2001).
                                                                    -5-
                                                                                                             248947
 Case 2:20-bk-21041-WB                Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08               Desc
                                      Main Document    Page 6 of 89

 1                       2.       The “Vertical Dimension” Test
 2              The “vertical dimension” test examines a transaction from the viewpoint of a hypothetical
 3   creditor, focusing on the creditor’s “reasonable expectations” of the type of transactions that the
 4   debtor is likely to enter into in the “ordinary course” of its business. Dant & Russell, 853 F.2d at 705.
 5   In utilizing the vertical dimension test, a bankruptcy court must look to the nature of the debtor’s pre-
 6   petition business as compared to its post-petition business. Id. Collier further explains:
 7              [t]he vertical dimension test reviews the transaction from the perspective of
 8              creditors, asking whether the transaction is one that creditors would reasonably
 9              expect the debtor or trustee to enter into. This test measures the types of risks that
10              creditors impliedly agreed to when they extended credit to the debtor, and
11              determines whether the transaction at issue is within the range of risks reasonably
12              expected by creditors. … [T]ransactions of a type that the debtor commonly engaged
13              in, or which the debtor might have reasonably been expected to engage in [pre-
14              petition], are likely to be within the ordinary course of business after the
15              commencement of a case.2
16              Therefore, under the “vertical dimension” test, a transaction is in the ordinary course of a
17   debtor’s business if the transaction is one into which creditors reasonably would expect the debtor to
18   enter.
19              B.       Entering into the Amendment Satisfies Both the “Horizontal” and “Vertical”
20                       Dimension Tests and Should, Therefore, Be Deemed to Be “Ordinary Course”
21                       Transactions and Thus Not Require Court Approval
22              In this case, the evidence supports the conclusion that the Debtor’s entry into the Amendment
23   meets both the “horizontal” and “vertical” dimension tests articulated by the Ninth Circuit, and,
24   accordingly, that such transaction should be considered to be in the “ordinary course” of the Debtor’s
25   business.
26              1.       Horizontal Dimension Test. The Debtor seeks to enter into the Amendment, which is
27   necessary for the Debtor to provide the core service to its business - to continue provide its members
28   with access to critical medical care. Entering into the Amendment will thus enable the Debtor to
29
     2
         Collier on Bankruptcy, ¶ 363.03[1][b] (15th ed. rev. 2001).
                                                                   -6-
                                                                                                               248947
 Case 2:20-bk-21041-WB          Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08                  Desc
                                Main Document    Page 7 of 89

 1   generate revenue and continue its operations. Thus, amending the terms of the Agreement is not only
 2   representing a typical transaction for a business like the Debtor’s, but also makes economic sense, as
 3   the Agreement provides the Debtor with the only means by which to meet the needs of its members,
 4   and thus satisfy the requirements of CMS, the Debtor’s source of revenue, and continue its
 5   operations. Based on the foregoing, the Debtor believes that entering into the Amendment satisfies
 6   the “horizontal dimension” test articulated by the Ninth Circuit.
 7          2.      Vertical Dimension Test. It is core and thus common to the practice for HMOs to
 8   contract with medical providers. Therefore, it is reasonable for creditors to expect that entities such
 9   as the Debtor would enter into contracts like the Agreement, particularly where the Debtor was
10   already in contract with AllCare. Based upon the foregoing, the Debtor respectfully submits that this
11   Court should authorize the Debtor to enter into the Amendment to extend the term of the Agreement
12   as a transaction in the ordinary course of the Debtor’s business, pursuant to the provisions of
13   Section 363(c)(1) of the Bankruptcy Code.
14          C.      Alternatively, the Debtor Has Provided Hereby Notice to Creditors of the
15                  Debtor’s Intention to Enter into the Amendment, Which Notice Is Sufficient to
16                  Satisfy the Requirements of Section 363(b).
17          To the extent that entry into the Amendment is characterized as outside the “ordinary course”
18   of the Debtor’s operations, the Debtor recognizes that such a transaction would require the approval
19   of this Court. See 11 U.S.C. § 363(b) (requiring “notice and a hearing” prior to the “use, sale or
20   lease” of property of the estate outside the ordinary course of business). See also In re Crystal
21   Apparel, Inc., 220 B.R. 816, 829 (Bankr. S.D.N.Y. 1998) (noting that “[a] Chapter 11 debtor in
22   possession’s transactions other than those in the ordinary course of business must be authorized by
23   the court after notice and a hearing”).
24          The purpose of imposing on a debtor the requirement to obtain court approval for a transaction
25   outside the ordinary course of the debtor’s business is simply to provide to creditors, who have an
26   interest in maximizing realization from assets of the estate, an opportunity to review the terms of the
27   transaction and to object thereto if they deem the transaction not to be in their best interest. In re
28   Crystal Apparel, 220 B.R. at 830 (citing In re Caldor, 193 B.R. 182, 186 (Bankr. S.D.N.Y. 1996)).
29   Thus, the standard for approval of a transaction not in the ordinary course of business is whether

                                                         -7-
                                                                                                              248947
 Case 2:20-bk-21041-WB          Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08                   Desc
                                Main Document    Page 8 of 89

 1   creditors have had an opportunity to review the proposed transaction, and to afford those creditors an
 2   opportunity to be heard in the event that those creditors believe that the transaction is not in their best
 3   interests. In re James A. Phillips, Inc., 29 B.R. 391, 394 (S.D.N.Y. 1983) (“[T]he apparent purpose of
 4   requiring notice only where the use of property is extraordinary is to assure interested persons of an
 5   opportunity to be heard concerning transactions different from those that might be expected to take
 6   place so long as the debtor-in-possession is allowed to continue normal business operations...”).
 7          In this case, as discussed above, the Debtor believes that entry into the Amendment constitutes
 8   business conducted in the “ordinary course” of its operations. Moreover, the Debtor is only seeking
 9   an order allowing the Debtor to extend for three months a contract that has been in existence in order
10   to preserve the Debtor’s ability to continue providing ongoing medical care to its members and
11   sustain its operations. Creditors will receive notice of the hearing on the Motion. Therefore, the
12   Debtor submits that such notice is sufficient to meet the requirements of Section 363(b) in the event
13   that this Court should determine that such a transaction is not within the ordinary course of the
14   Debtor’s business operations.
15          The Debtor’s entry into the Amendment, which will enable the Debtor to continue to provide
16   its members with access to medical care, and generate revenue for the benefit of the estate and its
17   creditors, and continue to service profitably its plan members, is an exercise of the Debtor’s sound
18   business judgment. See, e.g., In re Copy Crafters Quickprinting, Inc., 92 B.R. 973, 983 (Bankr.
19   N.D.N.Y. 1988); In re Industrial Valley Refrig. and Air Cond. Supplies, Inc., 77 B.R. 15, 21 (Bankr.
20   E.D. Pa. 1987) (in the commonly considered context of the sale of business assets under section
21   363(b), noting that a “sound business judgment” must justify the transaction). See also In re
22   Levinson Steel Co., 117 B.R. 194, 196 (W.D. Pa. 1990) (approving severance pay plan as “necessary
23   incentive for continued employment” by certain of the debtor’s employees). Accordingly, with the
24   notice given to creditors set forth above, this Court should authorize the Debtor to enter into the
25   Amendment.
26
27
28

29

                                                         -8-
                                                                                                            248947
 Case 2:20-bk-21041-WB         Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08                Desc
                               Main Document    Page 9 of 89

 1                                                     IV.
 2                                              CONCLUSION
 3          For the foregoing reasons, the Debtor respectfully requests that the Court grant the relief
 4   prayed for herein.
 5   DATED: January 19, 2020                      WINTHROP GOLUBOW HOLLANDER, LLP
 6
 7                                                By: /s/ Garrick A. Hollander
                                                         Garrick A. Hollander, Esq.
 8
                                                  General Insolvency Counsel for Debtor and
 9                                                Debtor-in-Possession

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

29

                                                       -9-
                                                                                                          248947
 Case 2:20-bk-21041-WB          Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08                Desc
                                Main Document    Page 10 of 89

 1                                  DECLARATION OF BRIAN BARRY
 2          I, Brian Barry, hereby declare as follows:
 3          1.      I am the President and Chief Executive Officer of Vitality Health Plan of California,
 4   Inc., a California corporation, the debtor and debtor in possession (the “Debtor”). As such, I have
 5   been responsible for overseeing the day-to-day operations of the Debtor. Accordingly, I have
 6   personal knowledge of the facts stated herein, and if called upon to testify to such facts I could and
 7   would testify competently thereto.
 8          2.      The Debtor owns and manages a full-service private Medicare Advantage HMO plan
 9   for the benefit of thousands of its Medicare-eligible members. The Debtor employs approximately 33
10   employees and contractors in its Cerritos headquarters located at 18000 Studebaker Rd., Suite 960,
11   Cerritos, CA 90703. The Debtor currently services Medicare-eligible members primarily in Santa
12   Clara County and San Joaquin County, California, but is in the process of expanding to Southern
13   California.
14          3.      The Debtor enrolls Medicare-eligible members in its HMO plan, which provides its
15   members with access to prescription medications, medical care and more. The Debtor contracts with
16   physicians, hospitals, and other medical providers to provide medical care to the Debtor’s members.
17   The Center for Medicare and Medicaid Services (“CMS”), on behalf of the Federal Government, and
18   the State of California, each pay the Debtor a monthly fee (commonly known as capitation payments)
19   to cover the medical services contracted and paid for by the Debtor.
20          4.      On October 1, 2020, the Debtor and Independent Physician Associates Medical Group
21   Incorporated d/b/a AllCare (“AllCare”) entered into the Medical Services Agreement for Medicare
22   Services between Vitality Health Plan of California and Independent Physician Associates Medical
23   Group Incorporated d/b/a AllCare (the “Agreement”), which enables the Debtor to provide its
24   members access to medical care. A true and correct copy of the Agreement is attached hereto as
25   Exhibit 2 and incorporated herein by this reference. Pursuant to the Agreement, AllCare controls
26   exclusively the downstream contracts with many network medical care providers in the San Joaquin
27   county, which represents the majority of the Debtor’s plan membership.
28          5.      The Agreement was going to expire on December 31, 2020. Based on the good
29   relationship between AllCare and the Debtor, Allcare has agreed to extend the term of the Agreement

                                                         -10-
                                                                                                           248947
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08   Desc
                        Main Document    Page 11 of 89
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08   Desc
                        Main Document    Page 12 of 89




                    EXHIBIT 1
Case 2:20-bk-21041-WB       Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08                    Desc
                            Main Document    Page 13 of 89



 1
     GARRICK A. HOLLANDER – State Bar No. 166316
 2   ghollander@wghlawyers.com
     WINTHROP GOLUBOW HOLLANDER, LLP
 3   1301 Dove Street, Suite 500
 4   Newport Beach, CA 92660
     Telephone: (949) 720-4100
 5   Facsimile: (949) 720-4111

 6   [Proposed] General Insolvency Counsel for
     Vitality Health Plan of California, Inc.,
 7   Debtor and Debtor-in-Possession
 8
 9                           UNITED STATES BANKRUPTCY COURT

10                            CENTRAL DISTRICT OF CALIFORNIA

11                                    LOS ANGELES DIVISION

12
13    In re:                                     Case No. 2:20-bk-21041-WB
14    VITALITY HEALTH PLAN OF                    Chapter 11 Proceeding
      CALIFORNIA, INC., a California             ORDER AUTHORIZING DEBTOR TO
15    corporation                                ENTER INTO AMENDMENT TO
16                 Debtor and                    MEDICAL SERVICES AGREEMENT FOR
                   Debtor-in-Possession          MEDICARE SERVICES BETWEEN
17                                               DEBTOR AND ALLCARE
18
19
20
21
22
23
24
25
26
27
28


                                                            MAINDOCS-#249097-v2-Vitality_Order_Authorizing_Amendment
                                                                                 EXHIBIT 1 - PAGE 1
Case 2:20-bk-21041-WB        Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08                  Desc
                             Main Document    Page 14 of 89



 1          On _____________, 2021, at ___, a hearing was held on the Motion for Order Authorizing

 2   Debtor to Enter into Amendment to Medical Services Agreement for Medicare Services between

 3   Debtor and AllCare (“Motion”) filed by Vitality Health Plan of California, Inc., debtor and debtor-

 4   in-possession in the above-entitled Chapter 11 proceedings (the “Debtor”). Garrick A. Hollander,

 5   Esq. of Winthrop Golubow Hollander, LLP appeared on behalf of the Debtor. Other appearances

 6   were as reflected on the record.

 7          The Court having reviewed the Motion, the Declaration of Brian Barry in support thereof

 8   (the “Barry Declaration”), and other pleadings and documents on file in this Chapter 11 case, and

 9   having heard the arguments and representations made by counsel, finding that the notice of the

10   hearing on the Motion was sufficient, and good and adequate cause exists,

11          IT IS HEREBY ORDERED that:

12          1.      The Motion is granted;

13          2.      The Debtor is authorized to enter into the Amendment to Medical Services

14                  Agreement for Medicare Services (the “Amendment”) between the Debtor and

15                  Independent Physician Associates Medical Group Incorporated d/b/a AllCare

16                  (“AllCare”), which amends that certain Medical Services Agreement for Medicare

17                  Services (as amended, the “Agreement”);

18          3.      All amounts paid to and/or received by AllCare pursuant to the Agreement are not

19                  subject to any right of offset, clawback, recoupment, reconciliation, or retroactive

20                  adjustment;

21          4.      As more specifically set forth in the Amendment, AllCare may enforce any of its

22                  rights and remedies to which it may be entitled under the terms of the Amendment

23                  and the Agreement (including without limitation its rights under Article 6 thereof)

24                  without the need for any further relief from or order of the Court;

25          5.      AllCare’s rights and remedies under or in connection with the Agreement, including

26                  without limitation, its rights to receive payments and advances under the Agreement,

27                  shall be free and clear of all liens and encumbrances and to the extent not otherwise

28

                                                       -2-
                                                                                                        249097
                                                                                   EXHIBIT 1 - PAGE 2
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08                  Desc
                        Main Document    Page 15 of 89



 1             paid shall constitute administrative expense claims (and are hereby granted priority in

 2             accordance therewith);

 3        6.   AllCare and the Agreement shall not be subject to any substantial contribution claim

 4             pursuant to Bankruptcy Code Section 506 or otherwise;

 5        7.   The Agreement and Amendment may not be assumed and assigned pursuant to

 6             Bankruptcy Code Section 365 or otherwise.

 7        8.   No further hearing is necessary to effectuate the foregoing.

 8                                               ###

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
                                                                                                   249097
                                                                              EXHIBIT 1 - PAGE 3
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08   Desc
                        Main Document    Page 16 of 89




                            EXHIBIT 2
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 17 of 89




                                                                 EXHIBIT 2 - PAGE 1
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 18 of 89




                                                                 EXHIBIT 2 - PAGE 2
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 19 of 89




                                                                 EXHIBIT 2 - PAGE 3
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 20 of 89




                                                                 EXHIBIT 2 - PAGE 4
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 21 of 89




                                                                 EXHIBIT 2 - PAGE 5
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 22 of 89




                                                                 EXHIBIT 2 - PAGE 6
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 23 of 89




                                                                 EXHIBIT 2 - PAGE 7
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 24 of 89




                                                                 EXHIBIT 2 - PAGE 8
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 25 of 89




                                                                 EXHIBIT 2 - PAGE 9
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 26 of 89




                                                                EXHIBIT 2 - PAGE 10
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 27 of 89




                                                                EXHIBIT 2 - PAGE 11
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 28 of 89




                                                                EXHIBIT 2 - PAGE 12
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 29 of 89




                                                                EXHIBIT 2 - PAGE 13
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 30 of 89




                                                                EXHIBIT 2 - PAGE 14
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 31 of 89




                                                                EXHIBIT 2 - PAGE 15
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 32 of 89




                                                                EXHIBIT 2 - PAGE 16
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 33 of 89




                                                                EXHIBIT 2 - PAGE 17
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 34 of 89




                                                                EXHIBIT 2 - PAGE 18
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 35 of 89




                                                                EXHIBIT 2 - PAGE 19
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 36 of 89




                                                                EXHIBIT 2 - PAGE 20
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 37 of 89




                                                                EXHIBIT 2 - PAGE 21
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 38 of 89




                                                                EXHIBIT 2 - PAGE 22
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 39 of 89




                                                                EXHIBIT 2 - PAGE 23
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 40 of 89




                                                                EXHIBIT 2 - PAGE 24
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 41 of 89




                                                                EXHIBIT 2 - PAGE 25
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 42 of 89




                                                                EXHIBIT 2 - PAGE 26
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 43 of 89




                                                                EXHIBIT 2 - PAGE 27
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 44 of 89




                                                                EXHIBIT 2 - PAGE 28
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 45 of 89




                                                                EXHIBIT 2 - PAGE 29
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 46 of 89




                                                                EXHIBIT 2 - PAGE 30
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 47 of 89




                                                                EXHIBIT 2 - PAGE 31
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 48 of 89




                                                                EXHIBIT 2 - PAGE 32
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 49 of 89




                                                                EXHIBIT 2 - PAGE 33
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 50 of 89




                                                                EXHIBIT 2 - PAGE 34
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 51 of 89




                                                                EXHIBIT 2 - PAGE 35
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 52 of 89




                                                                EXHIBIT 2 - PAGE 36
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 53 of 89




                                                                EXHIBIT 2 - PAGE 37
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 54 of 89




                                                                EXHIBIT 2 - PAGE 38
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 55 of 89




                                                                EXHIBIT 2 - PAGE 39
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 56 of 89




                                                                EXHIBIT 2 - PAGE 40
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 57 of 89




                                                                EXHIBIT 2 - PAGE 41
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 58 of 89




                                                                EXHIBIT 2 - PAGE 42
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 59 of 89




                                                                EXHIBIT 2 - PAGE 43
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 60 of 89




                                                                EXHIBIT 2 - PAGE 44
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 61 of 89




                                                                EXHIBIT 2 - PAGE 45
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 62 of 89




                                                                EXHIBIT 2 - PAGE 46
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 63 of 89




                                                                EXHIBIT 2 - PAGE 47
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 64 of 89




                                                                EXHIBIT 2 - PAGE 48
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 65 of 89




                                                                EXHIBIT 2 - PAGE 49
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 66 of 89




                                                                EXHIBIT 2 - PAGE 50
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 67 of 89




                                                                EXHIBIT 2 - PAGE 51
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 68 of 89




                                                                EXHIBIT 2 - PAGE 52
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 69 of 89




                                                                EXHIBIT 2 - PAGE 53
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 70 of 89




                                                                EXHIBIT 2 - PAGE 54
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 71 of 89




                                                                EXHIBIT 2 - PAGE 55
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 72 of 89




                                                                EXHIBIT 2 - PAGE 56
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 73 of 89




                                                                EXHIBIT 2 - PAGE 57
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 74 of 89




                                                                EXHIBIT 2 - PAGE 58
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 75 of 89




                                                                EXHIBIT 2 - PAGE 59
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 76 of 89




                                                                EXHIBIT 2 - PAGE 60
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 77 of 89




                                                                EXHIBIT 2 - PAGE 61
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 78 of 89




                                                                EXHIBIT 2 - PAGE 62
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 79 of 89




                                                                EXHIBIT 2 - PAGE 63
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08     Desc
                        Main Document    Page 80 of 89




                                                                EXHIBIT 2 - PAGE 64
Case 2:20-bk-21041-WB   Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08   Desc
                        Main Document    Page 81 of 89




                              EXHIBIT 3
Case 2:20-bk-21041-WB          Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08                 Desc
                               Main Document    Page 82 of 89

                    AMENDMENT TO MEDICAL SERVICES AGREEMENT
                            FOR MEDICARE SERVICES
       This Amendment (this “Amendment”) is effective _____________, 2021 (the “Effective
Date”), and amends that certain Medical Services Agreement for Medicare Services (as the same
may be amended from time to time, the “Agreement”), effective October 1, 2020, by and
between Vitality Health Plan of California, a California corporation (“Plan”), and Independent
Physician Associates Medical Group Incorporated, d/b/a AllCare, a California professional
medical corporation (“Medical Group”). Plan and Medical Group are each referred to herein as a
“Party” and collectively as the “Parties.”
                                            RECITALS
        WHEREAS, pursuant to the terms of the Agreement, Medical Group is obligated to
provide or arrange for the provision of certain health care and related services as more
specifically described in the Agreement (the “Services”), on the terms and subject to the
conditions set forth therein.
         WHEREAS, the term of Agreement is set to expire on January 14, 2021.
      WHEREAS, on December 18, 2020, Plan filed a Chapter 11 bankruptcy proceeding
(“Bankruptcy Case”) in the Bankruptcy Court for the Central District of California (“Court”),
Case No. 2:20-bk-21041.
      WHEREAS, Plan believes that it is in the best interests of Plan and its Medicare
Advantage enrollees to extend the term of the Agreement.
       WHEREAS, Medical Group is willing to extend the term of the Agreement if and only if
the Agreement is amended and set forth herein.
         WHEREAS, the Parties to desire to amend the Agreement as set forth herein.
       NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and incorporating the recitals set forth above, the Parties hereto hereby
agree as follows:
         1.      Acknowledgment of Medical Group’s Full Performance. Plan and Medical Group
         acknowledge and agree that (i) Medical Group has fully performed all of its obligations
         under the Agreement and in accordance with applicable law, (ii) Plan has no claim
         against Medical Group under the Agreement or otherwise in connection with Medical
         Group’s performance of its obligations thereunder, and (iii) all amounts paid to and/or
         received by Medical Group pursuant to the Agreement are not subject to any right of
         offset, clawback, recoupment, reconciliation, or retroactive adjustment.
         2.      Relief. Plan hereby agrees that Medical Group may enforce any of its rights and
         remedies to which it may be entitled under the terms of the Agreement (including without
         limitation its rights under Article 6 thereof) and this Amendment, without the need for
         any further relief from or order of the Court. Without limiting the generality of the
         foregoing, Plan hereby agrees for itself and all other parties which may be entitled to the
         benefits of the automatic stay in connection with the Agreement or this Amendment, that
         Medical Group shall not be required to seek relief from the automatic stay before
         enforcing any of its rights and remedies to which it may be entitled under the terms of the
         Agreement (including without limitation its rights under Article 6 thereof) and this


SMRH:4818-1744-4822.2                            -1-                                           249168
                                                                                          71HT-309643

                                                                                    EXHIBIT 3 - PAGE 1
Case 2:20-bk-21041-WB          Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08                 Desc
                               Main Document    Page 83 of 89

         Amendment.
         3.      Priority of Claims. Medical Group’s rights and remedies under or in connection
         with the Agreement, including without limitation, its rights to receive payments and
         advances under the Agreement, shall be free and clear of all liens and encumbrances and
         to the extent not otherwise paid shall constitute administrative expense claims (and shall
         be granted priority in accordance therewith). Medical Group and the Agreement shall not
         be subject to any substantial contribution claim pursuant to Bankruptcy Code Section 506
         or otherwise.
         4.     Limitation on Further Amendments. The terms of the Agreement, including
         Medical Group’s rights and obligations thereunder, shall not be modified or otherwise
         amended by any subsequent order, ruling, plan or lien or other encumbrance without
         Medical Group’s prior express written consent, which may be withheld in its sole and
         absolute discretion.
         5.     Assumption and Assignment. Neither the Agreement nor this Amendment may
         be assumed and assigned pursuant to Bankruptcy Code Section 365 or otherwise, unless
         otherwise consented to by Medical Group.
         6.      Extension of Term. The term of the Agreement is hereby extended until March
         31, 2021. For the avoidance of doubt, Medical Group reserves its right to further extend
         the term of the Agreement in its sole and absolute discretion consistent with Section 6.1
         of the Agreement.
         7.      Effectiveness Contingent on Court Approval.          The effectiveness of this
         Amendment (including, for the avoidance of doubt, the term extension contemplated
         herein) is conditioned upon the entry of a final and non-appealable order from the Court
         approving this Amendment, as determined by and in form and content acceptable to
         Medical Group in its sole and absolute discretion.
         8.      Replenishment of Deposit. The Parties acknowledge and agree that (i) pursuant
         to Section 5.1 of the Agreement, Plan paid an Advance to Medical Group in such amount
         and on such terms and conditions as are set forth in such section, for the purpose of
         securing Plan’s payment obligations to Medical Group under the Agreement, and (ii)
         Medical Group retained a portion of such Advance as was required to ensure that Medical
         Group received the full amount of capitation due under the Agreement for the month of
         November 2020. As a condition of Medical Group’s entering into this Amendment,
         Medical Group requires, and Plan agrees that it shall, replenish the Advance as follows:
         in addition to capitation payments due under the Agreement, Plan shall pay Medical
         Group (a) Sixty-Nine Thousand Three Hundred Seven Dollars and Forty-One Cents
         ($69,307.41), on or within one (1) calendar day after the Effective Date; and (b) an
         amount equal to (x) the capitation payment due and owing for February 2021, minus (y)
         Sixty-Nine Thousand Three Hundred Seven Dollars and Forty-One Cents ($69,307.41),
         concurrently with Plan’s payment to Medical Group of the capitation payment for
         February 2021. Plan acknowledges and agrees that Medical Group shall be entitled to
         terminate the Agreement pursuant to Section 6.6 thereof in the event that Plan fails to
         replenish the Advance as and at such times as set forth in this Section 8.
         9.      Entire Agreement; Binding Effect. This Amendment and the Agreement, as
         amended hereby, contain the entire understanding of the Parties hereto with respect to the
         subject matter contained herein and therein, and except as set forth above, all other terms


SMRH:4818-1744-4822.2                            -2-                                           249168
                                                                                          71HT-309643

                                                                                    EXHIBIT 3 - PAGE 2
Case 2:20-bk-21041-WB          Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08                 Desc
                               Main Document    Page 84 of 89

         and conditions of the Agreement remain in full force and effect. There are no
         restrictions, promises, warranties, covenants, or undertakings other than those expressly
         provided for herein and therein. This Amendment and the Agreement supersede all prior
         agreements and undertakings between the Parties with respect to such subject matter, and
         will inure to the benefit of and be binding upon the Parties and their respective
         successors, assigns, grantees, administrators and trustees, including any trustee or
         liquidating agent appointed in the Bankruptcy Case or otherwise by the Court, provided
         that, except as otherwise expressly set forth herein or in the Agreement, Plan may not
         assign, delegate or otherwise transfer any of its rights or obligations hereunder without
         the prior written consent of Medical Group.
         10.      Counterparts. This Amendment may be executed in one or more counterparts
         executed and delivered via facsimile transmission or via email with scan attachment and
         will become effective when one or more counterparts have been signed by each of the
         parties.
         11.    Governing Law. This Amendment will be construed and enforced in accordance
         with the substantive laws of the State of California without giving effect to the conflicts
         of laws principles of any jurisdiction.
                               [Remainder of Page Intentionally Left Blank]




SMRH:4818-1744-4822.2                            -3-                                           249168
                                                                                          71HT-309643

                                                                                    EXHIBIT 3 - PAGE 3
Case 2:20-bk-21041-WB         Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08          Desc
                              Main Document    Page 85 of 89



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
effective as of the date above.


PLAN:                                         MEDICAL GROUP:

Vitality Health Plan of California            Independent Physician Associates Medical
                                              Group Incorporated, d/b/a AllCare



By:                                           By:
Name:                                         Name:
Title:                                        Title:




              [Signature Page to Amendment to Management Services Agreement]
                                                                            EXHIBIT 3 - PAGE 4
 Case 2:20-bk-21041-WB          Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08                Desc
                                Main Document    Page 86 of 89

 1                                PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 1301 Dove Street, Suite 500, Newport Beach, CA 92660
 3
     A true and correct copy of the foregoing document entitled: DEBTOR’S MOTION FOR ORDER
 4   AUTHORIZING DEBTOR TO ENTER INTO AMENDMENT TO MEDICAL SERVICES
     AGREEMENT FOR MEDICARE SERVICES BETWEEN DEBTOR AND ALLCARE;
 5   MEMORANDUM OF POINTS AND AUTHORITIES; AND DECLARATION OF BRIAN
     BARRY IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the
 6
     form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
     Pursuant to controlling General Orders and LBR, the foregoing document will be served by the court
 8   via NEF and hyperlink to the document. On January 15, 2021, I checked the CM/ECF docket for
 9   this bankruptcy case or adversary proceeding and determined that the following persons are on the
     Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
10
           Ryan A Baggs rbaggs@wghlawyers.com, jmartinez@wghlawyers.com
11         Ronald K Brown ron@rkbrownlaw.com
           Sara Chenetz schenetz@perkinscoie.com, dlax@perkinscoie.com;cmallahi@perkinscoie.com
12         Evelina Gentry evelina.gentry@akerman.com, rob.diwa@akerman.com
           Matthew B Holbrook mholbrook@sheppardmullin.com, amartin@sheppardmullin.com
13         Garrick A Hollander ghollander@wghlawyers.com,
            jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
14         Christopher D Hughes chughes@nossaman.com
           Dare Law dare.law@usdoj.gov
15         Keith C Owens kowens@foxrothschild.com, khoang@foxrothschild.com
           United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
16
         Service information continued on attached page
17
     2. SERVED BY ELECTRONIC MAIL (state method for each person or entity served):
18   Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on, I served the following persons and/or
     entities by personal delivery, overnight mail service, or (for those who consented in writing to
19
     such service method), by facsimile transmission and/or email as follows. Listing the judge here
20   constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
     completed no later than 24 hours after the document is filed.
21
22   3. SERVED BY (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or
     controlling LBR, on __, I served the following persons and/or entities by personal delivery,
23   overnight mail service, or (for those who consented in writing to such service method), by
     facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
24   that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours
     after the document is filed.
25
26   I declare under penalty of perjury under the laws of the United States that the foregoing is true
     and correct.
27
      January 15, 2021        Jeannie Martinez                      /s/ Jeannie Martinez
28    Date                   Printed Name                           Signature

29

                                                        -12-
                                                                                                           248947
 Case 2:20-bk-21041-WB                          Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08                          Desc
                                                Main Document    Page 87 of 89

 1   Vitality Health Plan of California, Inc.          United States Trustee (LA)           Vitality – Debtor – 20 Lgst – UST – RSN - NEF
     18000 Studebaker Road, Suite 960                  915 Wilshire Blvd., Suite 1850       Doc No. 248815
     Cerritos, CA 90703                                Los Angeles, CA 90017-3560
 2
 3
 4   Christopher Do, M.D.                              Convey Health Solutions              Doctors Hospital of Manteca
     a Professional Corporation                        T. Fairbanks, CFO                    1205 E. North Street
     Sole Proprietor                                   100 SE 3rd Avenue, 26th Floor        Manteca, CA 95336-4932
 5   1569 Lexann Ave.                                  Fort Lauderdale   FL 33394
     San Jose, CA 95121

 6
 7   El Camino Hospital                                Good Samaritan Hospital              Heritage Oaks Hospital
     Joan Kezic, VP                                    James Johnston                       4250 Auburn Blvd
     2500 Grant Rd.                                    2425 Samaritan Dr.                   Sacramento, CA 95841
 8   Mountain View, CA 94040                           San Jose, CA 95124-3908


 9
10   Kaiser Foundation Hospital                        Kindred at Home                      Medcore HP
     700 Lawrence Expy                                 Attn: Regional Director              Maria Martinez, COO
     Santa Clara, CA 95051-5173                        4030 Moorpark Ave., Suite 251        2609 E. Hammer Lane
11                                                     San Jose, CA 95117                   Stockton, CA 95210


12
13   MedImpact Healthcare Systems                      O'Connor Hospital                    Physician Partners IPA
     James Gollaher, CFO                               George Hurrell                       Attn: Ann Nguyen
     10181 Scripps Gateway Court                       2105 Forest Ave                      14221 Euclid Ave. Suite G
14   San Diego, CA 92131                               San Jose, CA 95128                   Garden Grove, CA 92843


15
16   Regional Medical Center of San Jose               Santa Clara County IPA               Santa Clara Valley Medical
     James Johnston                                    Janet Pulliam                        George Hurrell
     225 North Jackson Ave.                            1051 E Hillsdale Blvd, Suite 750     751 S. Bascom Ave.
17   San Jose, CA 95116-1603                           Pasadena, CA 91101                   San Jose, CA 95128-2604


18
19   Satellite Healthcare Silver Creek                 St. Louise Regional Hospital         Stanford Medical Center
     1620 East Capitol Expressway                      George Hurrell                       Attn: President
     San Jose, CA 95121                                9400 No Name Uno                     300 Pasteur Dr, MC 5500
20                                                     Gilroy, CA 95020                     Stanford, CA 94305-2200


21
22   UCSF Medical Center                               Washington Hospital
     505 Paranusus Ave.                                2000 Mowry Ave.
     San Francisco, CA 94143-0810                      Fremont, CA 94538-1716
23
24
25   NEF SERVICE LIST                                  NEF SERVICE LIST                     NEF [43] and RSN SERVICE LIST
     Medcore HP                                        Sara L. Chenetz, Esq.                Convey Health Solutions, Inc.
     c/o Christopher D. Hughes, Esq.                   Perkins Coie LLP                     c/o Akerman LLP
26   NOSSAMAN LLP                                      1888 Century Park East, Suite 1700   Evelina Gentry, Esq.
     621 Capitol Mall, Ste. 2500                       Los Angeles, CA 90067                601 West Fifth Street, Suite 300
     Sacramento, CA 95814                                                                   Los Angeles, CA 90071
27
28

29

                                                                             -13-
                                                                                                                                     248947
 Case 2:20-bk-21041-WB                       Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08                                  Desc
                                             Main Document    Page 88 of 89
     RSN 01/05/2021 [45]                                  RSN 01/05/2021 [45]                       RSN 01/04/2021 [42]
 1   MedImpact Healthcare Systems, Inc.
     Keith C. Owens, Esq.
                                                          MedImpact Healthcare Systems, Inc.
                                                          Lori Winkelman, Esq.
                                                                                                    Convey Health Solutions, Inc.
                                                                                                    c/o Akerman LLP
     FOX ROTHSCHILD LLP                                   Elizabeth Fella, Esq.                     Catherine Douglas Kretzschmar, Esq.
 2   10250 Constellation Blvd., Suite 900, Los Angeles,
     CA 90067
                                                          THE PHOENIX LAW GROUP, PLC 8765 E. Bell
                                                          Road, Suite 101
                                                                                                    201 East Las Olas Blvd., Suite 1800
                                                                                                    Ft. Lauderdale, FL 33301
                                                          Scottsdale, AZ 85260
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

29

                                                                           -14-
                                                                                                                                          248947
 Case 2:20-bk-21041-WB            Doc 70 Filed 01/19/21 Entered 01/19/21 17:19:08                       Desc
                                  Main Document    Page 89 of 89

 1                                     PROOF OF SERVICE OF DOCUMENT

 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
     is: 1301 Dove Street, Suite 500, Newport Beach, CA 92660
 3   A true and correct copy of the foregoing document entitled: DEBTOR’S MOTION FOR ORDER
 4   AUTHORIZING DEBTOR TO ENTER INTO AMENDMENT TO MEDICAL SERVICES
     AGREEMENT FOR MEDICARE SERVICES BETWEEN DEBTOR AND ALLCARE;
 5   MEMORANDUM OF POINTS AND AUTHORITIES; AND DECLARATION OF BRIAN BARRY IN
     SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
 6   required by LBR 5005-2(d); and (b) in the manner stated below:
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On January 19, 2021, I checked the CM/ECF docket for this bankruptcy case or
 8
     adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
 9   receive NEF transmission at the email addresses stated below:

10          Ryan A Baggs rbaggs@wghlawyers.com, jmartinez@wghlawyers.com
            Ronald K Brown ron@rkbrownlaw.com
11          Sara Chenetz schenetz@perkinscoie.com, dlax@perkinscoie.com;cmallahi@perkinscoie.com
            Evelina Gentry evelina.gentry@akerman.com, rob.diwa@akerman.com
12          Jonathan P Hersey jhersey@slaterhersey.com, hkader@slaterhersey.com
            Matthew B Holbrook mholbrook@sheppardmullin.com, amartin@sheppardmullin.com
13          Garrick A Hollander ghollander@wghlawyers.com,
             jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
14          Christopher D Hughes chughes@nossaman.com
            Dare Law dare.law@usdoj.gov
15          Keith C Owens kowens@foxrothschild.com, khoang@foxrothschild.com
            United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
16
17       Service information continued on attached page
     2. SERVED BY ELECTRONIC MAIL (state method for each person or entity served): Pursuant to
18   F.R.Civ.P. 5 and/or controlling LBR, on January 19, 2021, I served the following persons and/or entities
     by personal delivery, overnight mail service, or (for those who consented in writing to such service
19   method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
     declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24
20
     hours after the document is filed.
21
     Alan Martin, Esq. - AMartin@sheppardmullin.com
     Matthew Goldman - MGoldman@sheppardmullin.com
22
     3. SERVED BY (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or
23   controlling LBR, on __, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
24   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.
25
     I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
26    January 19, 2021          Jeannie Martinez                          /s/ Jeannie Martinez
      Date                     Printed Name                               Signature
27
28

29

                                                            -12-
                                                                                                                      248947
